*795Contrary to the defendant’s contention, he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 257 [2006]). As a result, the defendant’s challenge to the persistent violent felony offender statute (see Penal Law §§ 70.04, 70.08) is foreclosed from appellate review (see People v Haynes, 70 AD3d 718, 719 [2010]; People v Lassiter, 48 AD3d 700 [2008]). The defendant’s valid waiver of his right to appeal also bars his challenge to his sentence as constituting cruel and unusual punishment (see People v Vega, 24 AD3d 1260 [2005]; People v Santilli, 16 AD3d 1056, 1057 [2005]; People v Hidalgo, 283 AD2d 154 [2001]; People v Brathwaite, 263 AD2d 89, 92 [2000]). Florio, J.E, Leventhal, Chambers and Hall, JJ., concur.